Title: To James Madison from Tench Coxe, 20 January 1815
From: Coxe, Tench
To: Madison, James


        
          Late Supervisors officePennsa. Dist. Jany. 20. 1815
          Sir
        
        I have the honor most respectfully to state, that the Attorney General of Pennsylvania has expressed a second Opinion, that there is an incompatibility between the Office I hold under the State & an office under the United States. Wherefore it proves, as I mentioned in my resignation of the 14th. instant, which I had the honor to transmit to you, impracticable for me to perform the remaining duties of the Supervisor &ca. I deeply regret the momentary difference of conceptions, which has occurred to the respectable and able law officer, from the multitude of his engagements and the number of the provisions of the laws. I most particularly regret the loss of time so precious to the U.States, in your perusal of my letters of the  instant & this day. Tho I find myself unable to re-engage officially in the business, I beg leave to repeat, that I shall most cheerfully render every personal assistance in my power. I have the honor to remain Sir your most respectful & most faithful Servant
        
          Tench Coxe
        
      